DETAILED ACTION
Claims 1-11 are presented for examination, wherein claims 9-11 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2022.
The traversal is on the following grounds.
… a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that “if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” (emphasis added). It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office.

(Remarks, at 1:2, emphasis in the original.)
This is not found persuasive because the instant application is filed under 35 U.S.C. § 371 (e.g. see March 25, 2020 Application Data Sheet), and the examiner respectfully notes that the instant inventions are not so linked as to form a single general inventive concept under PCT Rule 13.1, incorporating the June 28, 2022 restriction requirement herein. See also e.g. MPEP § 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the disclosures of the composition, such as “the content of each element other than Al is 0.05% by mass or less” and “the total content of the elements other than Al is 0.15% by mass or less” are not numerically possible since the composition includes Fe in amount of 1.2-1.7 mass%, in addition to Si and Cu.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065, emphasis added added.) Noting that other paragraphs include similar issues.
Appropriate correction is respectfully required.
Claim Objections
Claim 5 is objected to because of the limitation “the base material layer has a lubricant present on a surface of the base material layer” should read “the base material layer further has a lubricant present on a surface of the base material layer,” or equivalent, to indicate said base material layer additionally includes said “lubricant,” which has not been previously claimed. Appropriate correction is respectfully required.
Similarly, claim 8 is objected to because of the limitation “[t]he battery packaging material according to claim 1, comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer…” should read “[t]he battery packaging material according to claim 1, further comprising an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer,” or equivalent, to indicate said adhesive layer, which has not been previously claimed, is additionally included between the previously claimed “aluminum alloy foil layer” and “heat-sealable resin layer.” Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d)	REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the limitation “chemical composition according to JIS A8021” in “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si” is indefinite since industry standards change from time to time, and it is not clear as to what is within and without the claimed composition other than the “0.08% by mass or less of Si” and balance being aluminum.
For purposes of examiner, said limitation is interpreted as provided infra.
Still regarding claim 1, the limitation “a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si” is unclear whether said composition has an amount of Si of (1) “0.15% by mass or less” in accordance to how the instant specification describes “a chemical composition according to JIS A8021,” (2) “at least 0.10% by mass or more,” in accordance to how the instant specification describes “a chemical composition according to JIS A8021,” and/or (2) “0.08% by mass or less of Si” as claimed in claim 1.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065, underlining added.)
For purposes of examiner, said limitation is interpreted as provided infra.
Still regarding claim 1, the limitation “a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si” is unclear as to what the lower bounds of the claimed range of silicon in said composition is (1) 0.10% by mass, since the specification teaches a composition according to JIS A8021 “[c]onventionally” and “usually” includes “at least 0.10% by mass or more” or (2) a lower amount of Si being 0% by mass,” since the instant specification teaches “at least 0.10% by mass or more” is merely “[c]onventionally” and “usually” and the claimed range of silicon is “0.15% by mass or less” (claim 1, emphasis added), which includes 0% by mass.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065, emphasis added.)

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, claim 1, from which claim 4 depends, claims “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021.” The instant specification indicates such a composition has a Cu content of “0.05% by mass or less,” which is identical to the limitation of claim 4, “the aluminum alloy foil layer contains 0.05% by mass or less of Cu.”
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065, emphasis added.)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2016/0197318); alternatively, over Yamashita et al (Id) in view of Seki et al (US 2015/0203941).
Regarding independent claim 1 and dependent claim 4, Yamashita teaches a packaging material for secondary batteries with an optimized sealant layer that imparts high insulation quality, sealing strength, and moldability (e.g. ¶¶ 0001, 10-12, and 18), reading on “battery packaging material,” said packaging material comprising:
(1)	a laminate in which a base material layer (e.g. item 1), a metal layer (e.g. item 3), and a sealant layer (e.g. item 4) are laminated in this order (e.g. ¶¶ 0016 and 44 plus e.g. Figures 1-2), wherein said metal layer may be a foil of an annealed aluminum, with a composition such as defined by JIS A8021P-O (e.g. ¶0062), wherein said annealed aluminum with said composition defined by JIS A8021P-O is an “aluminum alloy,” reading on “a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order,”
wherein said annealed aluminum foil with said composition defined by JIS A8021P-O reads on “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021,”
wherein the instant specification indicates the chemical composition according to JIS A8021 is as follows.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065), so the taught annealed aluminum foil composition defined by JIS A8021P-O has a broader range of silicon than the claimed limitation “the aluminum alloy contains …. 0.08% by mass or less of Si,” establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on said limitation “the aluminum alloy contains …. 0.08% by mass or less of Si.”

In the alternative regarding the limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si” (claim 1) and “the aluminum alloy foil layer contains 0.05% by mass or less of Cu” (claim 4), Seki teaches a packaging material (e.g. item 1) for secondary batteries (e.g. ¶¶ 0019-20 and 23-24), said packaging material comprising a laminate comprising a synthetic resin film (e.g. item 10), an aluminum alloy foil (e.g. item 10), and a heat sealing layer (e.g. item 9) layered in this order (e.g. ¶¶ 0054, 60-62, 66, and 73 plus e.g. Figure 2),
wherein said aluminum alloy foil may have a composition of Fe: 0.8 to 2.0 mass%, Si: 0.05 to 0.2 mass%, Cu: 0.0025 to 0.5 mass%, and the balance being Al, with unavoidable impurities in an amount of individually of 0.05 mass% or less and wherein said unavoidable impurities are 0.15 mass% or less in total (e.g. ¶¶ 0017, 22, 27-32, and 46).
Further, Seki teaches its aluminum alloy foil provides improved formability, strength, and elongation properties for use in battery packaging materials (e.g. ¶¶ 0004, 12-21, and 27-32).
As a result, it would have been obvious to substitute the aluminum alloy foil of Yamashita with the aluminum alloy foil of Seki, since Seki teaches its aluminum alloy foil has improved formability, strength, and/or elongation properties for use in battery packaging materials.
Still regarding the limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si,” the instant specification indicates the chemical composition according to JIS A8021 is as follows.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065), so the composition of said “the aluminum alloy foil layer,” as claimed in the limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si,” is interpreted and compared with the disclosure of the art as follows in the Table below:
(mass%)
Claim 1
Claim 4
Art
Overlap
Si
0-0.08
0-0.08
0.05-0.2
0.05-0.08
Fe
1.2-1.7
1.2-1.7
0.8-2.0
1.2-1.7
Cu
0-0.05
0-0.05
0.0025-0.5
0.0025-0.05
Al
Balance
Balance
Balance
Balance
Other elements
Each: 0-0.05
Total: 0-0.15
Each: 0-0.05
Total: 0-0.15
unavoidable impurities:
each: 0-0.05 and Total: 0-0.15
unavoidable impurities:
each: 0-0.05 and Total: 0-0.15


The ranges disclosed by Seki aluminum alloy foil teach with sufficient specificity, overlap, or are within the claimed ranges, so a prima facie case of obviousness exists, see also MPEP § 2144.05(I);
further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by said aluminum alloy foil of Seki because Seki teaches the same utility (i.e. a battery packaging material) in the whole disclosed range;
alternatively, Seki teaches the concentration of each of Si, Fe, Cu, and unavoidable impurities is result-effective on the physical properties and/or microstructure (¶¶ 0027-32). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Si, Fe, Cu, and unavoidable impurities to the claimed ranges in order to optimize the physical properties and/or microstructure, see also MPEP § 2144.05(II),
As a result, Yamashita as modified reading on “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si” (claim 1) and “the aluminum alloy foil layer contains 0.05% by mass or less of Cu” (claim 4).
Regarding claim 5, Yamashita or Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches said base layer may include a thin film layer of a slipping agent thereon (e.g. ¶¶ 0051-53), wherein a “slipping agent” is a “lubricant,” reading on “the base material layer has a lubricant present on a surface of the base material layer.”
Regarding claim 6, Yamashita or Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches said base layer may include a polyester or polyamide (e.g. ¶¶ 0045-50), reading on “the base material layer contains at least one of polyester or polyamide.”
Regarding claim 7, Yamashita or Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita teaches its invention is an improved heat-sealable resin with high insulation quality, sealing strength, and moldability (e.g. supra), said sealing strength “even if the sealed part is exposed to a high temperature or an electrolytic solution” (e.g. ¶0018), wherein said improved sealing strength of said heat-sealable resin may be provided in part by optimizing the composition, molecular weight thereof, and melting temperature range (e.g. ¶¶ 0025-31, 32-35, 36-40, and 42-43), but does not expressly teach said heat sealing layer may be characterized by the claimed limitation “a value determined by dividing a temperature difference T2 by a temperature difference T1 is 0.55 or more wherein the temperature difference T1 and the temperature difference T2 are measured by a method wherein:
(Measurement of Temperature Difference T1)
the temperature difference T1 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer is measured by differential scanning calorimetry; and
(Measurement of Temperature Difference T2)
the heat-sealable resin layer is allowed to stand for 72 hours in an electrolytic solution having a concentration of lithium hexafluorophosphate of 1 mol/l and a volume ratio between ethylene carbonate, diethyl carbonate, and dimethyl carbonate of 1:1:1 and is dried in an environment at a temperature of 85° C., and the temperature difference T2 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer after being dried is measured by differential scanning calorimetry.”
However, Yamashita teaches a substantially identical composition, optimized for an identical or substantially identical purpose (e.g. supra, compared with the instant specification, at e.g. ¶¶ 0113-120), establishing a prima facie case of obviousness of said claimed limitation, see also e.g. MPEP § 2112.01.
Regarding claim 8, Yamashita or Yamashita as modified teaches the packaging material of claim 1, wherein Yamashita further teaches an adhesive layer (e.g. item 5) between said metal layer and said sealant layer composed of e.g. a carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer (e.g. ¶¶ 0044, 82-83, 134-136, and 143), reading on “an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer,” but does not expressly teach the claimed property “the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120° C.”
However, Yamashita teaches said adhesive layer has an identical or substantially identical composition to that of the instant invention (e.g. carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer, see supra, compared with the instant specification, at e.g. ¶¶ 0055 and 121-133), establishing a prima facie case of obviousness of said claimed property, see also MPEP § 2112.01.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2016/0197318) in view of Seki et al (US 2015/0203941), as provided supra.
Regarding claims 2-3, Yamashita and Seki are applied as provided supra, with the following modifications.
Still regarding claim 2, Yamashita as modified teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and average grain size of 20 µm or less, such as 10 µm or less and 5 µm or less, affects physical properties of said main body, such as its formability (e.g. ¶¶ 0023-30, 33-35, 44, 47, and 51-52), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I).
Yamashita as modified reading on “in 100 arbitrary crystal grains of an aluminum alloy located within a field of view of a scanning electron microscope in a cross section in a thickness direction of the aluminum alloy foil layer, an average crystal grain diameter is 10.0 μm or less, the average crystal grain diameter being an average of maximum diameters x of the 100 arbitrary crystal grains of the aluminum alloy wherein the maximum diameter x is a maximum direct distance between a point on an edge of one crystal grain among the 100 arbitrary crystal grains and a different point on the edge of the crystal grain.”
Still regarding claim 3, Yamashita as modified teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and intermetallic compounds having a circle equivalent diameter of 1.0 to 5.0 μm (e.g. ¶ 0013-14, 16-17, 23-24, 34, and 36-40), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I).
Yamashita as modified reading on “in 100 arbitrary second phase particles within a field of view of an optical microscope in a cross section in the thickness direction of the aluminum alloy foil layer, an average of diameters y of 20 second phase particles ranked in descending order by the diameter y from first to 20th among the 100 arbitrary second phase particles is 5.0 μm or less wherein the diameter y is a maximum direct distance between a point on an edge of one second phase particle among the 100 arbitrary second phase particles and a different point on the edge of the second phase particle.”
    
        
            
                                
            
        
    

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US 2015/0203941).
Regarding independent claim 1 and dependent claim 4, Seki teaches a packaging material (e.g. item 1) for secondary batteries (e.g. ¶¶ 0019-20 and 23-24), reading on “battery packaging material,” said packaging material comprising:
(1)	a laminate comprising a synthetic resin film (e.g. item 10), an aluminum alloy foil (e.g. item 10), and a heat sealing layer (e.g. item 9) layered in this order (e.g. ¶¶ 0054, 60-62, 66, and 73 plus e.g. Figure 2), reading on “a laminate including at least a base material layer, an aluminum alloy foil layer, and a heat-sealable resin layer in this order,”
wherein said aluminum alloy foil may have a composition of Fe: 0.8 to 2.0 mass%, Si: 0.05 to 0.2 mass%, Cu: 0.0025 to 0.5 mass%, and the balance being Al, with unavoidable impurities in an amount of individually of 0.05 mass% or less and wherein said unavoidable impurities are 0.15 mass% or less in total (e.g. ¶¶ 0017, 22, 27-32, and 46),
wherein the instant specification indicates the chemical composition according to JIS A8021 is as follows.
[0065]	The chemical composition according to JIS A8021 is based on the JIS standard (JIS H4160: 2006) specifying that the Si content is 0.15% by mass or less, the Fe content is 1.2 to 1.7% by mass or less, the Cu content is 0.05% by mass or less, the content of each element other than Al is 0.05% by mass or less, the total content of the elements other than Al is 0.15% by mass or less, and the Al content is the balance. Conventionally, the Si content in the aluminum alloy foil that satisfies the chemical composition according to JIS A8021 is usually at least 0.10% by mass or more, and an aluminum alloy foil having the Si content below this value is not substantially used. As an aluminum alloy foil used in a battery packaging material, aluminum alloy foils containing 0.10% by mass or more of Si are used.

(See instant specification, at e.g. ¶0065), so the composition of said “the aluminum alloy foil layer,” as claimed in the limitation “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si,” is interpreted and compared with the disclosure of the art as follows in the Table below:
(mass%)
Claim 1
Claim 4
Art
Overlap
Si
0-0.08
0-0.08
0.05-0.2
0.05-0.08
Fe
1.2-1.7
1.2-1.7
0.8-2.0
1.2-1.7
Cu
0-0.05
0-0.05
0.0025-0.5
0.0025-0.05
Al
Balance
Balance
Balance
Balance
Other elements
Each: 0-0.05
Total: 0-0.15
Each: 0-0.05
Total: 0-0.15
unavoidable impurities:
each: 0-0.05 and Total: 0-0.15
unavoidable impurities:
each: 0-0.05 and Total: 0-0.15


The ranges disclosed by Seki teach with sufficient specificity, overlap, or are within the claimed ranges, so a prima facie case of obviousness exists, see also MPEP § 2144.05(I);
further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed aluminum composition from the aluminum composition disclosed by Seki because Seki teaches the same utility (i.e. a battery packaging material) in the whole disclosed range;
alternatively, Seki teaches the concentration of each of Si, Fe, Cu, and unavoidable impurities is result-effective on the physical properties and/or microstructure (¶¶ 0027-32). As a result, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize the concentration of each of Si, Fe, Cu, and unavoidable impurities to the claimed ranges in order to optimize the physical properties and/or microstructure, see also MPEP § 2144.05(II),
reading on “the aluminum alloy foil layer satisfies a chemical composition according to JIS A8021 and contains 0.08% by mass or less of Si.”
Regarding claim 2, Seki teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and average grain size of 20 µm or less, such as 10 µm or less and 5 µm or less, affects physical properties of said main body, such as its formability (e.g. ¶¶ 0023-30, 33-35, 44, 47, and 51-52), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I), reading on “in 100 arbitrary crystal grains of an aluminum alloy located within a field of view of a scanning electron microscope in a cross section in a thickness direction of the aluminum alloy foil layer, an average crystal grain diameter is 10.0 μm or less, the average crystal grain diameter being an average of maximum diameters x of the 100 arbitrary crystal grains of the aluminum alloy wherein the maximum diameter x is a maximum direct distance between a point on an edge of one crystal grain among the 100 arbitrary crystal grains and a different point on the edge of the crystal grain.”
Regarding claim 3, Seki teaches the packaging material of claim 1, wherein Seki teaches the aluminum alloy foil with an optimized composition, as provided supra, and intermetallic compounds having a circle equivalent diameter of 1.0 to 5.0 μm (e.g. ¶ 0013-14, 16-17, 23-24, 34, and 36-40), noting the measurement method does not patentably distinguish the instant invention, establishing a prima facie case of obviousness of the claimed range and measurement method, see also e.g. MPEP § 2144.05(I), reading on “in 100 arbitrary second phase particles within a field of view of an optical microscope in a cross section in the thickness direction of the aluminum alloy foil layer, an average of diameters y of 20 second phase particles ranked in descending order by the diameter y from first to 20th among the 100 arbitrary second phase particles is 5.0 μm or less wherein the diameter y is a maximum direct distance between a point on an edge of one second phase particle among the 100 arbitrary second phase particles and a different point on the edge of the second phase particle.”
Regarding claim 6, Seki teaches the packaging material of claim 1, wherein synthetic resin film may be a polyester film, a nylon film, or the like, wherein it is preferred that said synthetic resin film be said polyester film (e.g. ¶0061), reading on “the base material layer contains at least one of polyester or polyamide.”

Claim 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US 2015/0203941), as provided supra, in view of Yamashita et al (US 2016/0197318).
Regarding claim 5, Seki teaches the packaging material of claim 1, comprising said laminate of said synthetic resin film, said aluminum alloy foil, and said heat sealing layer layered in this order, as provided supra, but does not expressly teach said synthetic resin film further has “a lubricant present on a surface of the base material layer” in the claimed limitation “the base material layer has a lubricant present on a surface of the base material layer.”
However, Yamashita teaches a packaging material for secondary batteries with an optimized sealant layer that imparts high insulation quality, sealing strength, and moldability (e.g. ¶¶ 0001, 10-12, and 18), said packaging material comprising:
(1)	a laminate in which a base material layer (e.g. item 1), a metal layer (e.g. item 3), and a sealant layer (e.g. item 4) are laminated in this order (e.g. ¶¶ 0016 and 44 plus e.g. Figures 1-2), wherein said metal layer may be a foil of an annealed aluminum, with a composition such as defined by JIS A8021P-O (e.g. ¶0062), 
wherein said base layer may include a thin film layer of a slipping agent thereon to reduce friction of said base material layer and improve moldability (e.g. ¶¶ 0051-53).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate said thin film layer of said slipping agent of Yamashita on the synthetic resin film of Seki in order to improve reduce friction of said synthetic resin film and improve moldability, wherein a “slipping agent” is a “lubricant.”
Seki as modified reading on “the base material layer has a lubricant present on a surface of the base material layer.”
Regarding claim 7, Seki teaches the packaging material of claim 1, comprising said laminate of said synthetic resin film, said aluminum alloy foil, and said heat sealing layer layered in this order, as provided supra, wherein said sealing layer may be composed of a variety of heat-fusing synthetic resin, such as polypropylene or polyolefin modified with maleic acid (e.g. ¶0062), but does not expressly teach said heat sealing layer may be characterized by the claimed limitation “a value determined by dividing a temperature difference T2 by a temperature difference T1 is 0.55 or more wherein the temperature difference T1 and the temperature difference T2 are measured by a method wherein:
(Measurement of Temperature Difference T1)
the temperature difference T1 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer is measured by differential scanning calorimetry; and
(Measurement of Temperature Difference T2)
the heat-sealable resin layer is allowed to stand for 72 hours in an electrolytic solution having a concentration of lithium hexafluorophosphate of 1 mol/l and a volume ratio between ethylene carbonate, diethyl carbonate, and dimethyl carbonate of 1:1:1 and is dried in an environment at a temperature of 85° C., and the temperature difference T2 between an extrapolated melting start temperature and an extrapolated melting end temperature of a melting peak temperature of the heat-sealable resin layer after being dried is measured by differential scanning calorimetry.”
However, Yamashita teaches its invention is an improved heat-sealable resin with high insulation quality, sealing strength, and moldability (e.g. supra), said sealing strength “even if the sealed part is exposed to a high temperature or an electrolytic solution” (e.g. ¶0018), wherein said improved sealing strength of said heat-sealable resin may be provided in part by optimizing the composition, molecular weight thereof, and melting temperature range (e.g. ¶¶ 0025-31, 32-35, 36-40, and 42-43).
As a result, it would have been obvious to substitute the heat-sealable resin layer of Yamashita for said heat sealing layer of Seki, since Yamashita teaches its heat-sealable resin has high insulation quality, sealing strength, and/or moldability.
Further, while Yamashita does not expressly teach its heat-sealable resin is characterized by the claimed limitation, Yamashita teaches a substantially identical composition, optimized for an identical or substantially identical purpose (e.g. supra, compared with the instant specification, at e.g. ¶¶ 0113-120), establishing a prima facie case of obviousness of said claimed limitation, see also e.g. MPEP § 2112.01.
Regarding claim 8, Seki teaches the packaging material of claim 1, wherein said package material may further include an adhesive film applied between said heat-sealing layer and said aluminum alloy foil main body, wherein said adhesive film may be composed of conventionally known adhesives, such as urethane-based adhesives and the like (e.g. ¶¶ 0063, 65, and 75), reading on “an adhesive layer between the aluminum alloy foil layer and the heat-sealable resin layer,” but does not expressly teach the claimed property “the adhesive layer has a logarithmic decrement ΔE of 0.30 or less in rigid pendulum measurement at 120° C.”
However, Yamashita further teaches an adhesive layer (e.g. item 5) between said metal layer and said sealant layer composed of e.g. a carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer (e.g. ¶¶ 0044, 82-83, 134-136, and 143).
As a result, it would have been obvious to substitute the adhesive layer of Yamashita for the adhesive layer of Seki, since Yamashita teaches its adhesive layer has improved mechanical strength.
Yamashita teaches said adhesive layer has an identical or substantially identical composition to that of the instant invention (e.g. carboxylic acid-modified polypropylene with a curing agent that improves the mechanical strength of said adhesive layer, see supra, compared with the instant specification, at e.g. ¶¶ 0055 and 121-133), establishing a prima facie case of obviousness of said claimed property, see also MPEP § 2112.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723